Title: From George Washington to Samuel Huntington, 2 October 1779
From: Washington, George
To: Huntington, Samuel


        
          Sir
          West point Octob. 2d 1779
        
        I have the honor to transmit Your Excellency an Extract from a Letter of the 24th of last month, which I have received from Major General Gates. In Answer to his question, so far as it respects the time from which the Resolve, the subject of his Letter, is to operate; I have written him, that it operated from the time it passed: but I have not given him any opinion, with respect to the claims of the Militia, which he mentions. Congress will be pleased to determine whether they are or are not—to receive the subsistence granted by the Act, and to honor me with their decision, as it will be the rule to govern my Answer in this and in similar cases. I have the Honor to be with the greatest respect & esteem Your Excellency’s Most Obedt servant
        
          Go: Washington
        
      